Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 8-10, 13-15 and 19-21 are pending in the Claim Set filed 12/22/2020.
Applicant’s election of Idronoxil as the compound of formula (I) in the reply filed on 5/15/2020 is acknowledged.
Herein, claims 1-5, 8-10, 13-15 and 19-21 are for examination.

Withdrawn Objections/Rejections
The objection to claim 1 (line 3), claim 8 (line 5) and claim 9 (line 4); claim 2 (line 2), claim 8 (line 5) and claim 9 (line 4); and, Claim 13 (line 3) is withdrawn in view of the claim amemdments. 
The rejection of claims 1-5, 8-10, 13-15 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noxopharm Limited (Phase Ia/lb and Potential Phase Ila Study of the Safety and Pharmacokinetics of NOX66 Both as a Monotherapy and in Combination With Carboplatin in Patients With Refractory Solid Tumours," Clinica!Trials.gov archive, NCT02941523, October 20, 2016, cited in IDS filed 10/25/2016) [Noxopharm] in view of Royal North Shore Hospital (Phase I Study of Idronoxil Combined With Radiation Treatment in Men With Metastatic Prostate Cancer," Clinical Trials.gov archive NCT03041285, February 1, 2017, cited in IDS filed 10/25/2016) [RNS Hospital] and as evidenced by National Cancer Institute (Idronoxil suppository NOX66," NCI Drug Dictionary, May 2, 2017, cited in IDS filed 10/25/2016) [NCI] is withdrawn in favor of the NEW GROUNDS of rejection set forth below.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/22/2020 has been considered by the examiner and an initialed 
Priority
For the purposes of applying prior art, claims 1-5, 8-10, 13-15 and 19-21 are afforded the filing date of the provisional application 62/480692, which is July 3rd, 2017 (See Non-Final filed 8/24/2020).

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at 
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 8-10, 13-15 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Royal North Shore Hospital (Phase I Study of Idronoxil Combined With Radiation Treatment in Men With Metastatic Prostate Cancer," Clinical Trials.gov archive NCT03041285, February 1, 2017, cited in IDS filed 10/25/2016) [RNS Hospital] as evidenced by National Cancer Institute (Idronoxil suppository NOX66," NCI Drug Dictionary, May 2, 2017, cited in IDS filed 10/25/2016) [NCI] in view of Hezi-Yamit et al (US20050154452) [Hezi-Yamit], Brown et al (US20100152284) [Brown] and Herst et al (The antiproliferative effects of phenoxodiol are associated with inhibition of plasma membrane electron transport in tumour cell lines and primary immune cells, Biochemical Pharmacology 74, August p.1587, 2007) [Herst]. 
Regarding claims 1-5, 8-10, 13-15 and 19-21,
RNS Hospital teaches a trial combining NOX66, an Idronoxil suppository, with radiotherapy for the treatment of metastatic NCI, for the record, NCI states that NOX66 is an Idronoxil suppository. NCI teaches that NOX66 is a suppository-based formulation composed of idronoxil, a synthetic flavonoid derivative, surrounded by a lipid that protects idronoxil from phase 2 degradation, with potential chemo and radio-sensitizing activities. NCI states that upon administration, Idronoxil biocks the activity of ecto-NOX disulfide-thiol exchanger 2 (ENOX2; tNOX), a tumor-specific external NADH oxidase that maintains the transmembrane eiectron potential across the plasma membrane and is overexpressed in certain cancer cell types while absent in normal, healthy cells. Loss of this potential directly inhibits certain pro-survival signal transduction pathways, such as the PARP1/PI3 kinase/Akt signaling pathway. The inhibition of these pathways prevents
resistance to standard chemo- and radio-therapy and makes tumor cells more susceptible to the anti-tumor activity of conventional chemotherapeutic agents and radiotr1erapy. The formulation prevents detoxification of Idronoxil to an inactive form by bypassing phase 2 metabolism; this increases Idronoxil's bioavailability as compared to idronoxil alone (First page).
	Hezi-Yamit teaches phenoxodiol is also referred to as phenoxidiol, NV-06, dehydroequol, idronoxil and it's chemical 
	Brown teaches phenoxodiol (also known as Idronoxil as taught above by Hezi-Yamit) is an isoflavone analogue derived from genistein, which shows greater bioavailability and increased potency than its parent compound. Brown teaches that phenoxodiol (Idronoxil) has been shown to have potent cytotoxic effects on a range of cancer cells, and to have protective ability against UV-induced immunosuppression and skin damage. Additionally, phenoxodiol has demonstrated to sensitise tumours that are resistant to chemotherapeutic agents, thereby increasing the responsiveness of the tumours to a range of chemotherapeutic agents [0070]. Furthermore, Brown teaches that phenoxodiol acts as a neuroprotective agent against neuropathy or nerve damage that is induced by, or associated with, chemotherapy, thereby expanding further the clinical effects of this compound in treatments of cancer patients [0071]. Brown teaches the neuroprotective effects exhibited by phenoxodiol facilitates the continued employment of chemotherapeutic treatment regimes where such regimes would otherwise have been ceased, or at least the dosage of the chemotherpaeutic agent reduced [0072].

	Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for providing in an individual requiring treatment for cancer comprising administering daily a Idronoxil suppository in lipid base comprising about 400 mg and 800 mg Idronoxil in accordance with RNS Hospital. Notably, in this range, for a 70 kg patient, the daily dose of Idronoxil would comprise about 5.7 mg/kg and 11.4 mg/kg administered no 
RNS Hospital, Hezi-Yamit, Brown and Herst, as a whole, differ from the claims in that the documents do not teach a steady state plasma concentration of a compound of Formula I (Idronoxil) of about 20 to 400 ng/mL; 80 to 160 ng/mL. However, RNS Hospital, Hezi-Yamit, Brown and Herst, as a whole, teach providing Idronoxil suppository in a lipid base containing about 400 mg and 800 mg of Idronoxil, which amount lies within the claimed amount of from 100 to 1600 mg of Idronoxil. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for providing in an individual requiring treatment for cancer comprising 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by RNS Hospital, NCI, Hezi-Yamit, Brown and Herst, as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626